DISMISS; and Opinion Filed May 8, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00574-CV

                      IN RE PATRICK BERNARD INGRAM, Relator

                 Original Proceeding from the Criminal District Court No. 4
                                   Dallas County, Texas
                          Trial Court Cause No. W01-01902-K(A)

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Brown
                                  Opinion by Justice Fillmore
       Relator filed this petition for writ of mandamus requesting that the Court order the district

clerk to transmit his application for writ of habeas corpus to the Texas Court of Criminal

Appeals. This Court has mandamus jurisdiction over the district clerk only when the district

clerk's actions interfere with this Court's jurisdiction. See TEX. GOV'T CODE ANN. § 22.221

(West 2004). The intermediate courts of appeals have no original jurisdiction over petitions for

habeas corpus relief from a felony judgment. See TEX. GOV'T CODE ANN. § 22.221(d) (West

2004) (limiting habeas corpus jurisdiction of intermediate courts of appeals to civil matters);

TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2005) (granting original jurisdiction in cases

seeking writs of habeas corpus in criminal cases to the court of criminal appeals, districts courts,

and county courts). Consequently, any complaints about action or inaction on a matter related to

a post-conviction petition for writ of habeas corpus must be brought by mandamus to the court of
criminal appeals and not to this Court. In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston

[1st Dist.] 2001, orig. proceeding).

       We DISMISS the petition.




                                                 /Robert M. Fillmore/
                                                 ROBERT M. FILLMORE
                                                 JUSTICE

150574F.P05




                                           –2–